        Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

DIANE SHNAIDER, Personal Representative )
of the Estate of AMANDA COWARD,         )
                                        )
        Plaintiff,                      )
                                        )
                v.                      )            Case No. 3:19-cv-11925-MGM
                                        )
JONATHAN E. WALTS,                      )
                                        )
        Defendant.                      )


        MEMORANDUM AND ORDER REGARDING PROGRESSIVE CASUALTY
INSURANCE COMPANY’S MOTION TO INTERVENE FOR THE LIMITED PURPOSE OF
   OBTAINING AN ORDER FOR LEAVE TO WITHDRAW ITS LEGAL DEFENSE OF
                        JONATHAN E. WALTS
                               (Dkt. No. 19)

ROBERTSON, U.S.M.J.

       I.      INTRODUCTION

       Before the court is Progressive’s motion to intervene in the instance action “for purpose

of obtaining an Order for Leave to Withdraw Its Legal Defense of Jonathan E. Walts” (Dkt. No.

19 at 1). For the reasons set forth below, Progressive’s motion will be GRANTED in part and

DENIED without prejudice in part.

       II.     BACKGROUND

       On August 20, 2018, Jonathan Walts (“Walts”) was driving on Interstate 391 in

Chicopee. Amanda Coward was a passenger in the front seat of the car Walts was driving.

Walts’ car veered into the center lane of Interstate 391 and the passenger side of the vehicle

collided with a pickup truck. According to eyewitnesses, Walts was traveling at between 80

(eighty) and one hundred (100) miles per hour when the accident occurred, which was far above

the posted speed limit. Ms. Coward suffered severe head trauma from the crash. The first

                                                     1
           Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 2 of 10




responders attempted to revive her at the scene of the accident. She was transported to an area

hospital, where she was pronounced dead (Dkt. No. 1, Compl. ¶¶ 6-12).

       The case is in this court on the basis of diversity jurisdiction (Compl. ¶ 4). See 28 U.S.C.

§ 1332(a): Walts is a Massachusetts resident, while Ms. Coward’s mother, the representative of

Ms. Coward’s estate, is a Maine resident. The plaintiff alleges an amount in controversy that

reasonably exceeds $75,000.00 (Compl. ¶¶ 1-4).

       At the time of the accident, Walts was insured by Progressive Casualty Insurance

Company (“Progressive”). The automobile liability insurance policy had a bodily injury policy

limit of $25,000.00 per accident (Dkt. No. 19 at 1). Walts’ policy provided in pertinent part as

follows:

       We [i.e., Progressive] have the right to defend any lawsuit brought against anyone
       covered under this policy for damages which might be payable under this policy.
       We also have a duty to defend any such lawsuit, even if it is without merit, but
       our duty to defend ends when we tender, or pay to any claimant or to a court of
       competent jurisdiction, with the court’s permission, the maximum limits of
       coverage under this policy. We may end our duty to defend at any time during
       the course of the lawsuit, by tendering, or paying the maximum limits of coverage
       under the policy, without the need for a judgment or settlement of the lawsuit or a
       release by the claimant.

(Dkt. No. 22-2 at 3). Progressive is providing a defense to Walts (Dkt. No. 22 at 1). After the

accident, Progressive offered the plaintiff “payment of the Defendant’s $25,000.00 bodily injury

policy limit in exchange for a release of Jonathan Walts” (Dkt. No. 20 at 1). The plaintiff

refused the offer and refused to release claims against Walts (Dkt. No. 20 at 1). The parties have

not completed discovery primarily because the most important remaining discovery event is the

deposition of Walts, who is incarcerated. By mutual assent, counsel for both parties have

postponed that event because of the difficulty of arranging a deposition in a civil case when an




                                                    2
         Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 3 of 10




individual is incarcerated and because of the restrictions on visits to jails and houses of

correction and the risk of contracting COVID-19 if a deposition were to be conducted in person.

        III.    ANALYSIS

        A. Progressive’s right to intervene.

        Progressive seeks leave to intervene in the instant action pursuant to Fed. R. Civ. P. 24.

Progressive has not specified whether it seeks to intervene pursuant to Fed. R. Civ. P. 24(a)(2)

(intervention as of right) or 24(b)(1)(B) (permissive intervention). See Ungar v. Arafat, 634 F.3d

46, 50 (1st Cir. 2011). Progressive further seeks to rely on Fed. R. Civ. P. 67, which sets forth

the terms on which a party, with notice to all other parties and with leave of court, “may deposit

with the court all or part of the money” which forms part of the relief sought. The plaintiff

disputes that Progressive is entitled to the relief it seeks but has not directly argued that

Progressive should be barred from intervening in the instant case.

        To intervene as of right,

        a would-be intervenor must demonstrate that: (i) its motion is timely; (ii) it has an
        interest relating to the property or transaction that forms the foundation of the
        ongoing action; (iii) the disposition of the action threatens to impair or impede its
        ability to protect this interest; and (iv) no existing party adequately represents its
        interest.

Ungar, 634 F.3d at 50 (citing R & G. Mortg. Corp. v. Fed. Home Loan Mortg. Corp., 584 F.3d 1,

7 (1st Cir. 2009); Travelers Indem. Co. v. Dingwell, 884 F.2d 629, 637 (1st Cir. 1989)). Because

these factors are imprecise, “the rule should be applied with an eye toward the ‘commonsense

view of the overall litigation.’” Id. at 51 (quoting Pub. Serv. Co. of N.H. v. Patch, 136 F.3d 197,

204 (1st Cir. 1998)).

        The plaintiff does not argue that Defendant’s motion is untimely. The court finds the

motion timely. The court held the Fed. R. Civ. P. 16 initial scheduling conference on February



                                                       3
         Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 4 of 10




7, 2020 (Dkt. No. 15). Progressive’s motion to intervene was filed shortly thereafter, on March

31, 2020 (Dkt. No. 19). As to the second factor, the First Circuit has said that “[t]here can be no

dispute that an insurer has a direct interest in a lawsuit brought by an injured party against its

insured when the insurer admits that the claim is covered by the policy in question.” Travelers

Indem. Co. v. Dingwell, 884 F.2d 629, 638 (1st Cir. 1989). Here, the estate of Amanda Coward,

the woman killed in an accident while Walts was driving, has brought suit against Walts.

Progressive, which has offered to tender the limits of its policy covering Walts in exchange for a

release in his favor and is providing him a defense, admits that the plaintiff’s claim is covered by

Walts’ policy (Dkt. No. 19).

       It appears that Progressive seeks to intervene in this case to deposit the proceeds of

Walts’ policy with the court and to withdraw its defense of Walt. Progressive claims to be

entitled to this relief by the terms of the Progressive policy insuring Walts. If, in fact,

Progressive is entitled to end its defense of Walts and cease incurring the costs of providing that

defense, then it has an interest that can most efficiently be protected by intervention in this

action. Neither of the existing parties – the plaintiff or Walts – has a reason to protect the

interest Progressive has asserted. The factors set forth by the First Circuit are satisfied and,

accordingly, the court finds that Progressive has met the prerequisites for intervention pursuant

to Rule 24(a)(2).

       B. Whether Progressive is entitled to the relief it seeks.

       Progressive represents to the court that “[f]ollowing the subject accident, Progressive

offered to plaintiff payment of the Defendant’s $25,000.00 bodily injury policy limit in exchange

for a release of Jonathan Walts” (Dkt. No. 20 at 1). Progressive argues that this tender entitles it,

by the terms of Walts’ policy, the pertinent portion of which is set forth above, to terminate its



                                                       4
        Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 5 of 10




defense of Walts. Progressive points out that “a number of [Massachusetts] Superior Court

Judges have authorized insurers to terminate their duty to defend [an] insured by tendering or

paying [a] policy limit in the absence of a Judgment, settlement, or Release signed by the

Plaintiff(s)” (Dkt. No. 20 at 2). Progressive has attached decisions issued by four judges of the

Superior Court Department of the Massachusetts Trial Court (Dkt. No. 20-1 at 7-20). In each of

these cases, a judge held that an insurer was entitled to end its defense of an insured without

settlement, judgment, or release if the insurer tendered, paid, or deposited with the court the full

limit of its liability under its policy with the insured defendant. In opposing Progressive’s

motion, Walts relies on Cont’l Ins. Co. v. Burr, 706 A.2d 499 (De. 1998), in which the court

held, based on the language in the policy at issue in Burr, “that the duty to defend is not

discharged until policy limits are paid to settle all claims or to satisfy a judgment against the

insured.” Id. at 501 (footnote omitted). Walts further contends that it would be bad public

policy to permit Progressive to withdraw its defense of him in this case, which involves a very

serious motor vehicle accident (Dkt. No. 22 at 2).

       “[A] federal court, in applying state law, must look to the pronouncements of the

Supreme Judicial Court, as the highest court in Massachusetts.” Vertex Surgical, Inc. v.

Paradigm Biodevices, Inc., 648 F. Supp. 226, 231 n.2 (D. Mass. 2009) (citing Andrew Robinson

Int’l, Inc. v. Hartford Fire Ins. Co., 547 F.3d 48, 51 (1st Cir. 2008)). If, as in this case, “the SJC

has not spoken to the precise issue, ‘the federal court must make an informed prophecy as to the

state court’s likely stance’ …. Although lower state court decisions may provide guidance to the

federal court, and are entitled to some weight, the decisions of those courts are not binding.” Id.

(quoting and citing Andre Robinson Int’l, 547 F.3d at 51). Accordingly, the Superior Court

decisions on which Progressive relies may provide guidance in interpreting the relevant



                                                      5
           Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 6 of 10




provisions of Defendant’s insurance agreement with Progressive, but the decisions are not

binding.

        A 2001 decision issued by Superior Court Judge Margaret R. Hinkle recites the history of

the provision in the Progressive policy that is at issue here. In 1992, the Massachusetts Appeals

Court was called on to interpret a provision in a standard form automobile liability insurance

policy which had been approved by the Massachusetts Commissioner of Insurance and which

was entitled “Our Duty to Defend You and Our Right to Settle.” See generally Aetna Cas. &

Sur. Co. v. Sullivan, 597 N.E.2d 62 (Mass. App. Ct. 1992). The policy before the Sullivan court

provided, in pertinent part, as follows:

        “We have the right and duty to defend any lawsuit brought against anyone
        covered under this policy for damages which might be payable under this policy.
        We will defend the lawsuit even if it is without merit. We have the right to settle
        any claim or lawsuit as we see fit. Our duty to settle or defend ends when we
        have paid the maximum limits of coverage under this policy.”

Id. at 63. The Sullivan court held that the provision meant that “the insurer would be discharged

from any further duty to defend if it should make a payment equal to the maximum policy limits

either to settle a claim against the insured or in total or partial satisfaction of a judgment against

the insured upon conclusion of the litigation.” Id. at 64. The Sullivan court reasoned that an

insured would understand that the insurer:

        was undertaking a duty either to defend or settle any lawsuit against him related to
        use of the insured vehicle, and he would understand the reference to payments in
        the next sentence only to include payments made by the insurer in the course of
        carrying out its obligations, set forth in the preceding three sentences, either to
        settle or defend.

Id. at 64.

        Judge Hinkle noted that, after, and in response to, the Sullivan decision, there was an

amendment to the standard language in Massachusetts automobile liability insurance policies



                                                       6
        Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 7 of 10




concerning an insurer’s duty to defend (Dkt. No. 20-1 at 8-9). The Sullivan court held that the

question a court must resolve is what would a reasonable insured understand “as to the scope of

the insurer’s duty,” Sullivan, 597 N.E.2d at 64, and that is the question now before this court.

The language in the policy issued to Walts is far clearer – and is, indeed, unambiguous – with

respect Progressive’s right to end its duty to defend during the pendency of a case. Defendant’s

policy provides that Progressive is entitled to end its duty to defend “at any time during the

course of the lawsuit” “without the need for a judgment or settlement of the lawsuit or a release

by the claimant” by paying the policy limits to the claimant, tendering the policy limits to the

claimant, or paying the full policy proceeds into court, with the court’s approval, for distribution

to the claimant or claimants. In the case at bar, a reasonable insured in Walts’ position would

understand that Progressive had the right to make the maximum policy benefit available to the

claimant unconditionally and thereby put an end to its duty to defend. Furthermore, this result

appears to have been sanctioned by the SJC. In 2004, Superior Court Judge McCann ruled on a

motion by Commerce Insurance Company to intervene for the limited purpose of depositing

funds and withdrawing its defense of its insureds (Dkt. No. 20-1 at 12). Judge McCann was

charged with interpreting the same duty to defend clause that appears in Walts’ Progressive

policy. Judge McCann granted the insurer’s motion (Dkt. No. 20-1 at 14), observing that “[t]he

withdrawal and termination of an insurer’s defense of its insureds after the insure[r] tend[er]ed

its policy limits and offered to deposit those limits into court was authorized” by the SJC in

Premier Ins. Co. v. Furtado, 703 N.E.2d 208, 211 (Mass. 1998) (“Premier Insurance Company…

has no continuing duty to defend its insureds … once it pays the policy limits to the plaintiffs in

the underlying case”).




                                                     7
        Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 8 of 10




       Defendant relies on Burr to support its position that a reasonable insured would

understand that an insurer’s initial promise to defend the insured appearing before the statement

of the insurer’s right to end the defense on payment of the policy limits would give rise to a

reasonable expectation that the insurer was required to maintain a defense through settlement or

judgment (Dkt. No. 22 at 2). In Burr, the policy at issue included promises to, first, pay up to the

limits of coverage on claims for bodily injury or property damages, and, second, to defend an

insured “at the insurer’s expense, any claim covered by the policy.” Burr, 706 A.2d at 501.

“The duty to defend provision end[ed] with the caveat that [the insurer] [wa]s not obligated to

‘(a) pay any claim or judgment; or (b) defend any claim or lawsuit; when [its] payments have

reached [the] Limit of Coverage.’” Id. (third and fourth alterations in the original). Concluding

that the term “payments” was ambiguous in context, the court in Burr, like the court in Sullivan,

concluded that a reasonable person, reading the language in the policy would “expect to be

defended until claims arising under the policy [were] resolved, either by settlement or

judgment.” Id. at 502. In contrast to Progressive’s policy, the policy in Burr did not explain to

the insured that the insurer could withdraw its defense at any time during the lawsuit by

tendering or paying the maximum limits of coverage available under the policy without the need

for a settlement or judgment in the lawsuit or a release from the claimant or claimants. Burr is

readily distinguishable from the case at bar and from the cases on which Progressive relies that

were decided by Massachusetts Superior Court judges.

       As to Defendant’s public policy argument, while it has appeal, the SJC has stated that

“[w]here the language of an insurance policy is clear and unambiguous, [the court] rel[ies] on

that plain meaning and do[es] not consider policy arguments in interpreting the plain language.”




                                                     8
         Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 9 of 10




Mount Vernon Fire Ins. Co. v. Visionaid, Inc., 76 N.E.3d 204, 209 (Mass. 2017). This is such a

case.

        In summary, this court agrees with the decisions of Superior Court Judges Hinkle,

McCann, Macdonald, and Fecteau holding that, under the terms of a standard automobile

liability insurance policy that includes the provision set forth above, an insurer in Progressive’s

position is entitled to tender or pay the limits of its policy to a claimant or move for leave to pay

the policy proceeds into a court of competent jurisdiction during the pendency of a lawsuit

without a settlement, release, or judgment, and, having done so, end its defense of its insured.

        Progressive is not entitled, however, to end its defense of Defendant or to an order that

Progressive owes no further duty to defend him at this time (Dkt. No. 19 at 2). Progressive’s

offer to Plaintiff to pay the policy limits in exchange for a release of Defendant did not qualify as

a tender or an offer to pay the policy limits to the plaintiff. Progressive instead offered the

plaintiff “something substantially less, namely, payment of the policy limits in exchange for the

plaintiff’s release of claims that appeared to have merit both in terms of liability and damages.”

Davis v. Allstate Ins. Co., 747 N.E.2d 141, 147 (Mass. 2001). Accordingly, so much of

Progressive motion as seeks leave to intervene in this action will be granted pursuant to Fed. R.

Civ. P. 24(a)(s). So much of the motion as seeks a declaration that Progress is entitled to end its

defense of Defendant is denied without prejudice. Progressive may take such further steps as it

deems appropriate.

        IV.     CONCLUSION

        For the foregoing reasons, Progressive’s Motion to intervene is GRANTED. So much of

the motion as seeks further relief is DENIED without prejudice.

        It is so ordered.



                                                      9
       Case 3:19-cv-11925-MGM Document 33 Filed 04/09/21 Page 10 of 10




Dated: April 9, 2021                     /s/ Katherine A. Robertson
                                         KATHERINE A. ROBERTSON
                                         U.S. MAGISTRATE JUDGE




                                        10
